Citation Nr: 1415797	
Decision Date: 04/09/14    Archive Date: 04/15/14

DOCKET NO.  08-09 773	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for generalized arthritis of multiple joints.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kate A. Sosna, General Attorney


INTRODUCTION

The Veteran served on active duty in the United States Army from December 1965 to December 1967.

This matter was originally before the Board of Veterans' Appeals (Board) on appeal from multiple decisions of the Atlanta, Georgia, Department of Veterans Affairs (VA) Regional Office (RO).  In September 2011, the Veteran appeared at a hearing before a Veterans Law Judge (VLJ).  In February 2012, the Board issued a decision that, in part, dismissed the claim of entitlement to service connection for generalized arthritis of multiple joints.


ORDER TO VACATE

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2013).

In September 2013, pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013), the Board sent the Veteran a letter notifying him of an opportunity to receive a new decision from the Board that would correct any potential due process error relating to the duties of the VLJ that conducted the September 2011 hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that a VLJ has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked).  In October 2013, the Veteran responded that he wished to have the prior decision vacated and a new one issued in its place.


Accordingly, the portion of the February 2012 Board decision that dismissed the claim of entitlement to service connection for generalized arthritis of multiple joints is vacated.  The remainder of the February 2012 Board decision remains undisturbed. 



	                        ____________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals


